DETAILED ACTION
This is in response to the amendment filed on 04/15/2022. Claims 1-35 are pending in this Action. 

Remark
In the response filed 04/15/2022, claims 4, 5, 8, 16, 18, 21, and 22 have been amended, no claim has been cancelled, and new claims 24-35 been added.
The Applicant’s Interview Summary is acknowledged and it is OK.
The Applicant’s amendment regarding claim objections are accepted by the Examiner. Therefore, prior claim objections are withdrawn. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/31/2022(2) and 05/23/2022(2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
The applicant argues that the Office action’s allegation of “’Haubenschild's teaching in order to populate, based on the forward CSR representation’ is a mischaracterization because Haubenschild lacks an express teaching.” The applicant alleges that 
On April 4, 2022 the Office posted an interview summary that says "as explained in paragraph 187 of Haubenschild was not necessarily occur simultaneously and could happen serially." Saying "not necessarily...could happen" effectively acknowledges that Haubenschild lacks an express teaching. 
The Examiner respectfully disagrees.
The Examiner holds that the combination of Macko and Haubenschild discloses the limitation of “populate, based on the forward CSR representation, a reverse CSR representation of the edge type for reverse traversal of the edges of the edge type,” as recited in claim 1.
Haubenschild in at least Fig. 9 and para 183 and 241 discloses populating reverse representation of edge type for reverse traversal based on source (i.e. forward) representation. 
During the interview conducted 03/29/2022, the applicant’s representatives cited paragraph 187 of Haubenschild and concluded that “Haubenschild can populate forward and reverse CSRs at the same time. When forward and reverse CSRs are simultaneously populated, neither is based on the other.” 
First, the Examiner did not rely on paragraph 187 of Haubenschild. 
Secondly, paragraph 187 of Haubenschild states: 
[0187] The backwards neighbor of source vertex 122 is listed with dense identifier 0 in inbound neighbor array 560. Data structures 550 and 560 may be populated when data structures 150 and 160 are populated.
As it is seen, said paragraph does not explicitly or implicitly mention that backward and forward CSR could occur “simultaneously.” Actually, the applicant’s allegation that “Haubenschild can populate forward and reverse CSRs at the same time. When forward and reverse CSRs are simultaneously populated” seems to be mischaracterization of Haubenschild’s teachings in paragraph 187. 
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, a person of ordinary skill in the art would have modified the teachings of Macko in view of teachings of populating reverse representation of edge type for reverse traversal based on source (i.e. forward) representation as disclosed by Haubenschild in Fig. 9 and para 183 and 241 in order to “populate, based on the forward CSR representation, a reverse CSR representation of the edge type for reverse traversal of the edges of the edge type,” as recited in claim 1.
The applicant further argues that because of alleged mischaracterization of Haubenschild teachings there is no motivation to combine Haubenschild and combining Haubenschild is illegal. 
The Examiner respectfully disagrees. At is established above, the teachings of Haubenschild have not been mischaracterized and Haubenschild combined with Macko discloses the limitation of “populate, based on the forward CSR representation, a reverse CSR representation of the edge type for reverse traversal of the edges of the edge type,” as recited in claim 1. The motivation for doing so would have been to improve functionality of the method by enabling the traversal of the graph in reverse direction. As such, the combination of Macko and Haubenschild is consistent with KSR.
With respect to claim 2, the applicant argues that  
Haubenschild populates forward and reverse CSRs in a same way that includes the claimed “based on the vertex table”. It is a mischaracterization for the Office action (page 5) to allege that “populating the reverse CSR representation does not comprise...accessing: the vertex table”. Haubenschild is mischaracterized.
The Examiner respectfully disagrees. Claim 2 includes negative limitation of “reverse CSR representation does not comprise:…” The claim does not define the invention in such a positive way that what the invention actually comprised of. Claim 2 focus on what the invention is not rather than pointing out the invention. The Examiner holds, that the combination of Macko and Haubenschild discloses or at least suggests the negative limitation of populating the reverse CSR representation does not comprise certain limitations pointed out in claim 2. See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170 and Haubenschild: at least Fig. 7, Fig. 9, para 183 and 241.
Furthermore, the Examiner respectfully disagrees with the applicant’s arguments against claims 22-23. 
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
	The current specification did not define the functionalities of “sparse identifier” and “a persistence dense identifier”. The limitations such as forward destination array,  reverse source array, sparse identifier, and/or persistence source identifier are interpreted as non-functional description material.
As such, the Examiner giving broadest and reasonable interpretation to the claimed limitation in view of specification construes them as identifiers. And forward destination array and reverse source array are interpreted as data structures such arrays or tables. Haubenschild in at least Fig. 1, Fig. 5, para 65 and 70 discloses “a bidirectional map 140” includes a sparse identifier and “reverse source vertex identifier“ includes a dense identifier).  Also see Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170.
For the above reasons, the 35 USC 103 rejections of claims 1-4 and 20-22 are proper and maintained. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 20-26, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Macko et al., US 2016/0071233 (Macko, hereafter) in view of Haubenschild et al., US 2018/0246986 (Haubenschild, hereafter).
Regarding claim 1,
Macko discloses a method comprising: 
obtaining a mapping of a relational schema of a database to a graph data model, wherein: the relational schema identifies one or more vertex tables that correspond to one or more respective vertex types in the graph data model and one or more edge tables that correspond to one or more respective edge types in the graph data model (See Macko: at least Fig. 1A-3 and para 29-35, obtaining mapping of tables (relational scheme a databases) to a graph structure, wherein the tables identify a vertex table and an edge table corresponding to vertex types and edge types of a graph structure); 
each edge type in the one or more edge types is associated with a respective source vertex type of the one or more vertex types and a respective target vertex type of the one or more vertex types (See Macko: at least Fig. 1A-3 and para 29-35); 
populating, based on said mapping, a forward compressed sparse row (CSR) representation for forward traversal of edges of an edge type of the one or more edge types, wherein each edge of the edge type: originates at a source vertex of the source vertex type of the edge type, and terminates at a target vertex of the target vertex type of the edge type (See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170, populating the CSR representation with source vertex type, edge types and target vertex types in forwarding traversal direction manner).
Although Macko discloses populating a CSR based on forward traversal, Macko does not explicitly teach populating based on forward representation, a reverse representation of the edge type for reverse traversal of the edges of the edge type.  
On the other hand, Haubenschild discloses populating reverse representation of edge type for reverse traversal based on source (i.e. forward) representation (See Haubenschild: at least Fig. 9 and para 183 and 241). Macko and Haubenschild are from the same field of endeavor of graph processing. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Macko with Haubenschild’s teaching in order to populate, based on the forward CSR representation, a reverse CSR representation of the edge type for reverse traversal of the edges of the edge type with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by enabling the traversal of the graph in reverse direction. 
Regarding claim 2,
the combination of Macko and Haubenschild discloses said populating the forward CSR representation is further based on: the vertex table that corresponds to the source vertex type of the edge type, the vertex table that corresponds to the target vertex type of the edge type, and the edge table that corresponds to the edge type (See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170 Haubenschild: at least Fig. 7, Fig. 9, para 183 and 241); said populating the reverse CSR representation does not comprise: input/output (I/O), nor accessing: the vertex table that corresponds to the source vertex type of the edge type, the vertex table that corresponds to the target vertex type of the edge type, nor the edge table that corresponds to the edge type (See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170 and Haubenschild: at least Fig. 7, Fig. 9, para 183 and 241).  
Regarding claim 3,
the combination of Macko and Haubenschild discloses wherein: the forward CSR representation comprises: a forward destination array that indicates which vertices of the target vertex type of the edge type terminate which respective edges of the edge type, and a forward source array that indicates a respective forward range of offsets into the forward destination array for each vertex of the source vertex type of the edge type (See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170 and Haubenschild: at least Fig. 7, Fig. 9, para 127, 183 and 241);
the reverse CSR representation comprises: a reverse source array that  indicates which vertices of the source vertex type of the edge type originate which respective edges of the edge type, and a reverse destination array that indicates a respective reverse range of offsets into the reverse source array for each vertex of the target vertex type of the edge type (See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170 and Haubenschild: at least Fig. 7, Fig. 9, para 127, 183 and 241).  
Regarding claim 4,
the combination of Macko and Haubenschild discloses said populating the reverse CSR representation comprises counting respective edges of the edge type that terminate at each vertex of the target vertex type of the edge type; said counting edges of the edge type that terminate at each vertex of the target vertex type of the edge type comprises scanning the forward destination array (See Macko: at least para 92 and Haubenschild: at least 95 and 213).  
Regarding claim 20,
the combination of Macko and Haubenschild discloses populating, based on a second forward CSR representation of a second edge type of the one or more edge types, a second reverse CSR representation of the second edge type for reverse traversal of edges of the second edge type (See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170 and Haubenschild: at least Fig. 7, Fig. 9, para 127, 183 and 241).  
Regarding claim 21,
the combination of Macko and Haubenschild discloses the forward CSR representation is a first forward CSR representation; the reverse CSR representation is a first reverse CSR representation; at last one selected from the group consisting of: a) the second forward CSR representation comprises a forward destination array that contains a sparse identifier for each vertex of a second source vertex type of the second edge type that corresponds to a vertex table of the one or more vertex tables; and b) the first reverse CSR representation comprises a reverse source array that contains a sparse identifier or a persistent dense identifier for each vertex of a second destination vertex type of the second edge type (Note that current specification did not define the functionalities of “sparse identifier” and “a persistence dense identifier”. As such, the Examiner giving broadest and reasonable interpretation to the claimed limitation in view of specification construes them as identifiers. See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170 and Haubenschild: at least Fig. 1, Fig. 5, para 65 and 70, “a bidirectional map 140” includes a sparse identifier and “reverse source vertex identifier“ includes a dense identifier).  
Regarding claim 22,
the combination of Macko and Haubenschild discloses -50- wherein at least one selected from the group consisting of : a) 50277-5615 (ORA200309-US-NP)the forward CSR representation comprises a forward destination array that contains a sparse identifier for each vertex of the destination vertex type of the edge type, and b) the reverse CSR representation comprises a reverse source array that contains a sparse identifier or a persistent dense identifier for each vertex of the source vertex type of the edge type (Note that current specification did not define the functionalities of “sparse identifier” and “a persistence dense identifier”. As such, the Examiner giving broadest and reasonable interpretation to the claimed limitation in view of specification construes them as identifiers. See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170 and Haubenschild: at least Fig. 1, Fig. 5, para 65 and 70, “a bidirectional map 140” includes a sparse identifier and “reverse source vertex identifier“ includes a dense identifier).  
Regarding claims 23-26 and 33-35,
the scopes of the claims are substantially the same as claims 1-4 and 20-22, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-4 and 20-22, respectively.
Allowable Subject Matter
Claims 5-19 and 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162      
05/27/2022